Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2010 APPLE REIT NINE, INC. (Exact name of registrant as specified in its charter) Virginia 000-53603 26-1379210 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) 344-8121 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Nine, Inc. (which is referred to below as the Company or as we, us or our) is filing this report in accordance with Item 2.01 and Item 9.01 of Form 8-K. Item 2.01. Completion of Acquisition or Disposition of Assets. Portfolio of Hotels On August 31, 2010, through one of our indirect wholly-owned subsidiaries, we closed on the purchase of three hotels. The sellers have no material relationship with us or our subsidiaries, other than through the purchase contracts and other related contracts. The table below describes the hotels: Number of Rooms Hotel Location Franchise Purchase Price Rogers, Arkansas Hampton Inn $ St. Louis, Missouri Hampton Inn Kansas City, Missouri Hampton Inn TOTAL $ Our purchasing subsidiary assumed existing loans secured by the hotels. The table below describes these loans: Outstanding Principal Balance (a) Hotel Location Franchise Interest Rate Maturity Date Rogers, Arkansas Hampton Inn $ % 9/1/2015 St. Louis, Missouri Hampton Inn % 9/1/2015 Kansas City, Missouri Hampton Inn % 10/1/2015 TOTAL $ Notes: (a) All loans provide for monthly payments of principal and interest on an amortized basis. The purchase price for these hotels less the assumed debt was funded by our ongoing offering of Units (with each Unit consisting of one common share and one Series A preferred share). As a result of the closings described above, all of the closings have occurred under a series of purchase contracts executed on March 16, 2010 for the potential purchase of seven hotels. Additional information regarding the purchase contracts is set forth in our Form 8-K dated March 16, 2010 and filed with the Securities and Exchange Commission on March 19, 2010, which is incorporated herein by reference. All brand and trade names, logos or trademarks contained, or referred to, in this Form 8-K are the properties of their respective owners. Item 9.01. Financial Statements and Exhibits. a. Financial statements of businesses acquired. The hotels described in Item 2.01 of this report are part of a group of hotels subject to a series of purchase contracts. The selling entities within this group are related to each other through common ownership. We have previously purchased the other hotels within this group of hotels. 2 We have previously included financial statements regarding the entire group of hotels in a Form 8-K/A (amendment no. 1 to current report) filed with the Securities and Exchange Commission on June 29, 2010, which is incorporated herein by reference. b. Pro forma financial information. See (a) immediately above. We have previously included pro forma financial information regarding the entire group of hotels in a Form 8-K/A (amendment no. 1 to current report) filed with the Securities and Exchange Commission on June 29, 2010, which is incorporated herein by reference. c. Shell company transaction. Not
